DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard et al. (US 2011/0303493).
Re claims 1 and 16, Hubbard et al. disclose a passenger conveyer system, comprising: an electromagnetic brake (36); and a controller (34) configured to identify a condition indicative of a temperature of the electromagnetic brake approaching a boundary of a predetermined operating range (100) wherein the predetermined operating range is set such that, within the predetermined operating range, the electromagnetic brake operates at a temperature corresponding to efficient operation of the electromagnetic brake, wherein the predetermined operating range is based on one 

Re claim 2, Hubbard et al. disclose wherein the controller (34) is configured to take corrective action when the condition is identified. (Col. 4, lines 31-38)

Re claim 3, Hubbard et al. disclose wherein the controller is configured to at least temporarily stop operation of the passenger conveyer system when the condition is identified. (Hubbard et al., Claim 19)

Re claim 4, Hubbard et al. disclose wherein the controller identifies the condition without directly determining a temperature of the electromagnetic brake. (Col. 4, lines 31-38)

Re claim 5, Hubbard et al. disclose a motor (32) mechanically connected to the electromagnetic brake (36); a torque sensor (46) configured to provide an output indicative of a torque of the motor; and wherein the controller is configured to identify the condition when the output of the torque sensor exceeds a predetermined torque threshold. (Col. 4, lines 31-38)



Re claims 15 and 20, Hubbard et al. disclose wherein the passenger conveyer system is an elevator system (22).

Allowable Subject Matter
Claims 6-12, 14, 18, 19 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive. 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda, Weber, Ueda et al. and Kahkipuro teaches a similar passenger conveyer system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
January 26, 2022